Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2003

Dean Witter Reynolds v. Druz
Precedential or Non-Precedential: Precedential

Docket No. 01-3890P




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Dean Witter Reynolds v. Druz" (2003). 2003 Decisions. Paper 294.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/294


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                               ___________________

                                        NO. 01-3890

                           DEAN WITTER REYNOLDS, INC.


                                               v.

                                      DAN A. DRUZ,

                                          Appellant
                              _________________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                  (D.C. No. 00-cv-2564)
                      District Judge: Honorable Anne E. Thompson

                                Argued: November 5, 2002

                   Before: BECKER, Chief Judge,* McKEE and HILL,**
                                   Circuit Judges.


                                          ORDER


        The petition for panel rehearing is granted. See Howsam v. Dean Witter Reynolds,
Inc., 537 U.S. 79 (2002), which overturned precedent, i.e., PaineWebber v. Hartmann,
921 F. 2d 507 (3rd Cir. 1990), upon which the panel opinion filed 2/27/03 was partially
predicated. The panel opinion is hereby vacated and a revised opinion is filed
contemporaneously herewith.

 *
     Judge Becker’s term as Chief Judge ended on May 4, 2003.
 **
  The Honorable James C. Hill, United States Circuit Judge for the Eleventh Circuit Court of
Appeals, sitting by designation.
                                BY THE COURT:




                                /s/ Judge Edward R. Becker
                                        Circuit Judge


DATED: August 4, 2003
RLS/cc: Honorable Anne E. Thompson
        Mr. Dan A. Druz
        Edward S. Nathan, Esq.